United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                      May 7, 2004
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                               No. 03-20730



GLENN E. JONES,

                                               Plaintiff-Appellant,

                                   versus

ALDINE INDEPENDENT SCHOOL DISTRICT,

                                               Defendant-Appellee.


            Appeal from the United States District Court
             For the Southern District of Texas, Houston


                              (H-01-CV-3131)

Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     With the benefit of able oral argument, we are persuaded to

affirm the summary judgment granted by the district court.               While

we are persuaded that a prima facie case was likely made, we must

conclude that there is no genuine issue of material fact but that

Jones’s contract would not have been renewed even if he had engaged

in no protected activity.

     AFFIRMED.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.